VARO, Judge,
dissenting:
I respectfully dissent from the majority determination that the charge and its specification are sufficient.
*573As drafted, the specification fails to allege the essential element of wrongfulness and thus does not state an offense. United States v. Brice, 38 C.M.R. 134 (C.M.A.1967). The Court of Military Appeals has modified its application of the strict standard of Brice for cases in which the appellant has pled guilty and first challenges the specification on appeal, upholding such specifications unless (they) “cannot within reason be construed to charge a crime.” United States v. Watkins, 21 M.J. 208, 210 (C.M.A.1986); United States v. Brecheen, 27 M.J. 67, 68 (C.M.A.1988). The court has most recently reiterated its position on this matter in United States v. Bryant, 30 M.J. 72 (C.M.A.1990). Even applying the “maximum liberality” allowed by Watkins, Brecheen, and Bryant, I believe the specification still fails to state an offense.
In its response to the assignment of error, the government asserts that the case at bar meets the tests of Brecheen and Bryant with regard to notice of criminality. I disagree as there are significant factual differences between the cases. In Brecheen, the Court of Military Appeals found sufficient notice of criminality to the appellant because the specification in question included the words “controlled substance.” Similarly, in Bryant, that Court’s determination centered on the conspiratorial nature of the offense. “As this was a conspiracy charge, however, the gist of the offense was the agreement.... Appellant was given express notice that the object of the conspiracy was the violation of a federal statute, a provision of the Uniform Code of Military Justice.” Bryant, 30 M.J. at 74.
The Watkins standard for liberal review is taken in part from the federal standard as expressed by the Sixth Circuit in United States v. Hart, 640 F.2d 856 (6th Cir.1981), cert. denied, 451 U.S. 992, 101 S.Ct. 2334, 68 L.Ed.2d 853 (1981):
[U]nless the defendant can show prejudice, a conviction will not be reversed where the indictment is challenged only after conviction unless the indictment cannot within reason be construed to charge a crime.
Watkins, 21 M.J. at 210 citing Hart 640 F.2d at 857-58. (emphasis added).
Addressing the language of the specification herein challenged, the majority opinion holds in part that the words “with intent to distribute” are sufficient notice of criminality to the appellant. I disagree. These words present no more criminality on their face than do the words “possess 96.42 grams.” Further, while the amount possessed is large, it also does not represent notice of criminality. The challenged specification contains absolutely no words which can be construed to charge a crime. Therefore, even under the relaxed standards of Watkins and Bryant, there is neither a requirement nor a basis for this court to test for prejudice in determining whether the appellant is entitled to relief. Hart, 640 F.2d at 857-58. See also United States v. Thompson, 356 F.2d 216, 226 (2d Cir.1965), cert. denied, 384 U.S. 964, 86 S.Ct. 1591, 16 L.Ed.2d 675 (1966); United States v. Bryant, 30 M.J. 72, 73 (C.M.A.1990).